           Case 1:19-cv-07215-RA Document 5 Filed 08/05/19 Page 1 of 3
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                       DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED:      f/ ~-/ /1
 JON R. MORGAN, individually and on
 behalf of all other persons similarly situated,
                                                                   19-CV-7215 (RA)
                                Plaintiffs,
                                                              ORDER AND NOTICE OF
                         V.                                    INITIAL CONFERENCE

 LIVING PROOF, INC.,

                                Defendant.

RONNIE ABRAMS, United States District Judge:

        This case has been assigned to me for all purposes. It is hereby:

        ORDERED that counsel for all parties are directed to appear before the undersigned for

an Initial Pretrial Conference ("IPTC") in accordance with Rule 16 of the Federal Rules of Civil

Procedure on December 6, 2019 at 11:30 a.m. in Courtroom 1506 of the U.S. District Court for

the Southern District of New York, 40 Foley Square, New York, New York.

       IT IS FURTHER ORDERED that, within thirty days of service of the summons and

complaint, the parties must meet and confer for at least one hour in a good-faith attempt to settle

this action. To the extent the parties are unable to settle the case themselves, they must also

discuss whether further settlement discussions through the district's court-annexed mediation

program or before a magistrate judge would be helpful and advise the court if it would be.

        Should the parties indicate that a referral would be beneficial, the Court will ordinarily

refer the case immediately to either the mediation program or a magistrate judge (consistent with

the parties' stated preference) and adjourn the IPTC for sixty days or until the parties notify the

Court that settlement efforts have failed, whichever is earlier.
             Case 1:19-cv-07215-RA Document 5 Filed 08/05/19 Page 2 of 3


       IT IS FURTHER ORDERED that, no later than one week prior to the IPTC, the parties

shall submit a joint letter, not to exceed five (5) pages, providing the following information in

separate paragraphs:

        1.      A brief description of the nature of the action and the principal defenses
                thereto;

       2.       A brief explanation of why jurisdiction and venue lie in this Court;

       3.       A brief description of all contemplated and/or outstanding motions;

       4.       The prospect for settlement (without disclosing the parties' offers or
                settlement positions), including:

                    1.   A confirmation that the parties have met and conferred, consistent
                         with this Order, and

                   11.   Whether the parties request an immediate referral to either the
                         court-annexed mediation program or the case's assigned magistrate
                         judge.

       5.       A brief description of any discovery that has already taken place, and/or
                that which will be necessary for the parties to engage in meaningful
                settlement negotiations;

       6.       The estimated length of trial; and

       7.       Any other information that the parties believe may assist the Court in
                advancing the case to settlement or trial, including, but not limited to, a
                description of any dispositive issue or novel issue raised by the case.

       IT IS FURTHER ORDERED that, also no later than one week prior to the IPTC, the

parties jointly submit to the Court a proposed case management plan and scheduling order. A

template for the order is available at http://nysd.uscourts.gov/judge/Abrams. The status letter and

the proposed case management plan should be filed electronically on ECF, consistent with the

Court's Electronic Case Filing (ECF) Rules & Instructions, which were updated on August 1,

2018, and are available at nysd.uscourts.gov/ecf/ECF%20Rules%20080118%20Final.pdf. Please

consult my Individual Rules and Practices with respect to communications with Chambers and




                                                     2
           Case 1:19-cv-07215-RA Document 5 Filed 08/05/19 Page 3 of 3


related matters.

SO ORDERED.
Dated:     August 5, 2019
           New York, New York

                                        R~nnie Abrams
                                        United States District Judge




                                        3
